DETAILED ACTION

Drawings

The drawing 1 is objected to because the specification describes an aircraft 100 and the drawing 1 outlines a numerical value 100 on the top left corner and depicts multiple aircrafts, arrows and ground based facility without identifying the actual aircraft 100. 
The drawing 2 is objected to under 37 CFR 1.83(a) because they fail to show   corresponding names for drawing structures/devices and / or names for drawing steps/methods as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reporting module …. configured to: if the control input includes the acceptance, generate at least one pilot report (PIREP) based on the displayed atmospheric data; if the control input includes the amendment, generate the at least one PIREP based on the amended atmospheric data; and transmit the at least one PIREP to one or more ground-based facilities.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “a reporting module” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function. The specification fails to disclose a corresponding structure or material that performs the function of generating at least one pilot report (PIREP) based on the displayed atmospheric data if the control input includes the acceptance and / or if the control input includes the amendment; and transmitting the at least one pilot report (PIREP) to one or more ground-based facilities – see specification: par. 34, 38, 43, 44.  
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-8 is also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andres et al. (Pub No.: US 2004/0246145 A1) in view of Ruwe et al. (Pub No.: 2020/00103550 A1).


 	Regarding claim 1, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft comprising:
at least one control processor in communication with the aircraft-based sensors (e.g., an aircraft device 100 having a processor  in communication with sensors, for instance, altimeter, GPS, air speed , thermometer) (see par. 28-29, 68, 76, 85, 87, 88-89), the control processor (e.g., aircraft device 100) configured to: 
receive, from two or more aircraft-based sensors, atmospheric data proximate to a location of an aircraft in flight (e.g.,  monitoring atmospheric condition that surround a user piloted vehicle by processing signal from altimeter, GPS, air speed and other sensors) (see par. 28-29, 30-31, 68, 86-87 and Figures 1 and 6); and 
determine whether the collected atmospheric data meet one or more reporting criteria (e.g., changing in weather conditions based on altitude change grater that thirty feet and aircraft is traveling over 200 mph – for instance, severe weather condition, low pressure area, other information ) (see par. 31, 58, 62, 66);
 an interactive display device in communication with the control processor (e.g., Figure 1 depicts an aircraft device 100 comprising a display to notify user of weather condition) (see par. 32, 33, 62 and Figure 1) and comprising: 
a display configured to, if the collected atmospheric data meets the reporting criteria, display the atmospheric data to a user (e.g., a notification message on display to notify user of the atmospheric pressure changes and display a warning / alert message) (see par. 32, 46, 62; Figures 2A and 2B); 
an input device configured to accept control input from the user, the control input selected from an acceptance of the displayed data, an amendment to the displayed data, and a rejection of the displayed data (e.g., user to select an "OK" button which informs processing that the user is aware of the notification message – limitation: acceptance of the display data) (see par. 63); and 
a reporting module (e.g., a weather data collector) in communication with the control processors and the display device (e.g., wherein the weather data collector is part of the aircraft having a device 100 and display 125, which requires a communication between each other for collecting data related to atmospheric condition information ) (see par. 69-70). 
Furthermore, Andrews et al. disclose the weather data collector configured to format the atmospheric data, for instance, after the user selects an "OK" button which informs processing that the user is aware of the notification message and send it to a tower 660 for further analysis within a weather server 680 (see par. 70-71; Figure 6). 
However, Andrews et al.’s invention do not specifically disclose if the control input includes the acceptance, generate at least one pilot report (PIREP) based on the displayed atmospheric data; if the control input includes the amendment, generate the at least one PIREP based on the amended atmospheric data; and transmit the at least one pilot report (PIREP) to one or more ground-based facilities.
However, Ruwe et al. disclose a system and method for automatically generating pilot report (PIREP) when a pilot verifies the accuracy of a turbulence level (e.g., limitation: the acceptance) based on motion sensor 12 and other sensors equipped on an aircraft via a reporting module 24. Furthermore, the pilot manually enters data within the “Remark” section 12  /RM of the PIRED form – see image of Figures 2 and 3 below with added oval symbol (limitation: the amendment) and the PIREP is made available to other – tower, air traffic control, and other aircrafts - limitation: ground-based facilities (see par. 34, 39; Figures 2 and 6). 


    PNG
    media_image1.png
    914
    1213
    media_image1.png
    Greyscale

Figure 2: Remarks section 12 /RM 

 
    PNG
    media_image2.png
    815
    1080
    media_image2.png
    Greyscale

 Figure 3: Remarks section 

As Andrews et al. disclose the weather data collector configured to format the atmospheric data after the user selects an "OK" button which informs processing that the user is aware of the notification message and send it to a tower for further analysis within a weather server and given the teaching of Ruwe et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Andrews et al.’s invention to incorporate within the system and method for advance warning of severe weather for general aviation aircraft, a mechanism / process for automatically generating and sending a pilot report (PIREP) to a tower when a pilot verifies the accuracy of a turbulence level and / or manually entering data within the “Remark” section 12  /RM of the PIRED form based sensors equipped on an aircraft via a reporting module.  
Doing so would enhance system and method for advance warning of severe weather for general aviation aircraft configured to monitor atmospheric condition, notify a pilot of the atmospheric pressure change, manually enter data within the “Remark” section 12  /RM of the PIRED form, and automatically generate and send pilot report (PIREP) to a tower for further analysis when a pilot verifies the accuracy of a turbulence level based sensors equipped on an aircraft via a reporting module.  

Regarding claim 3, Andrews et al.’s invention, as modified by Ruwe et al., teach a system and method for advance warning of severe weather for general aviation aircraft, wherein the weather conditions data / information and remark section are associated with text format (see Andrews et al.’s Figures 2A-2B and related disclosure and Ruwe et al.’s Figures 2-3 and related disclosure). Given the disclosure of Andrews et al.’s invention and the teaching of Ruwe et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Andrews et al.’s invention to incorporate within the system and method for advance warning of severe weather for general aviation aircraft, a mechanism / process for generating a PIRED information with Remark section in a text format for easy reading by the pilot and other user.

Regarding claim 4, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein: the collected atmospheric data include at least a first dataset and a second dataset (e.g., Figures 2A and 2B depict multiple rows as set of data – for instance 235 and 240 or 280 and 285 as two set of data)(see par. 34-39; Figure 2A); and the reporting criteria are associated with at least one of: a threshold change of one or more conditions between the first dataset and the second dataset (e.g., when altitude change occurs greater than 30 feet, a “WARNING” message is displayed)(see par. 46, 44; Figures 2B); and a persistence of reportable conditions between the first dataset and the second dataset.

Regarding claim 5, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein the first dataset is associated with a first timestamp and the second dataset is associated with a subsequent timestamp (e.g., Figure 2A depicts at least two or more time data for the aircraft) (see par. 33-36 and Figure 2A and related section).

Regarding claim 6, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein the first dataset is associated with a first location and the second dataset is associated with a subsequent location (e.g., Figure 2A depicts at least two or more GPS data for the aircraft location) (see par. 37-39 and Figure 2A and related section).

Regarding claim 7, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein the first location corresponds to a first altitude and the second location corresponds to a subsequent altitude (e.g., Figure 2A depicts at least two or more GPS altitude data for the aircraft)(see Figure 2A and related section).

Regarding claim 8, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein the displayed atmospheric data include at least one predictive data element generated by the control processor based on the collected atmospheric data (e.g., collected atmospheric data from the aircraft is used to update weather forecast)(see par. 72).

Regarding claim 9, the method claim is rejected for similar reasons presented within the rejected apparatus claim 1. The method steps of claim 9 is equivalent to the functional language of the apparatus claim 1. The negative limitation “if the control input does not include the rejection, generate at least one pilot report (PIREP) …” is equivalent to claim 1 limitation “if the control input includes the acceptance, generate at least one pilot report (PIREP) …; if the control input includes the amendment, generate the at least one PIREP.” 

Regarding claim 11, Andrews et al.’s invention, as modified by Ruwe et al., teach a system and method for advance warning of severe weather for general aviation aircraft, wherein the weather conditions data / information and remark section are associated with amendment information (see Andrews et al.’s Figures 2A-2B and related disclosure and Ruwe et al.’s Figures 2-3 and related disclosure). Given the disclosure of Andrews et al.’s invention and the teaching of Ruwe et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Andrews et al.’s invention to incorporate within the system and method for advance warning of severe weather for general aviation aircraft, a mechanism / process for generating a PIRED information with Remark section to include amendment information for easy reading by the pilot and other user.

Regarding claim 12, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein 
collecting, via one or more aircraft-based sensors, atmospheric data associated with an environment proximate to an aircraft inflight includes collecting at least a first dataset via a first sensor and a second dataset via a second sensor (e.g., Figures 2A and 2B depict multiple rows as set of data – for instance 235 and 240 or 280 and 285 as two set of data) (see par. 34-39; Figure 2A); and 
determining, via one or more control processors, whether the collected atmospheric data comprises reportable data meeting one or more reporting conditions includes generating at least one predictive data element based on the first dataset and the second dataset (e.g., collected atmospheric data from the aircraft is used to update weather forecast)(see par. 72).

Regarding claim 13, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein: 
collecting, via one or more aircraft-based sensors, atmospheric data associated with an environment proximate to an aircraft inflight includes collecting at least a first dataset and a subsequent dataset (e.g., Figures 2A and 2B depict multiple rows as set of data having succeeding set of data – for instance 235 and 240 or 280 and 285 as two set of data) (see par. 34-39; Figure 2A); and 
determining, via one or more control processors, whether the collected atmospheric data comprises reportable data meeting one or more reporting conditions includes identifying at least one of 1) a threshold change in conditions between the first dataset and the subsequent dataset (e.g., when altitude change occurs greater than 30 feet, a “WARNING” message is displayed)(see par. 46, 44; Figures 2B) and 2) a persistence of reportable conditions between the first dataset and the subsequent dataset.

Regarding claim 14, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein collecting, via one or more aircraft-based sensors, atmospheric data associated with an environment proximate to an aircraft inflight (e.g.,  monitoring atmospheric condition that surround a user piloted vehicle by processing signal from altimeter, GPS, air speed and other sensors) (see par. 28-29, 30-31, 68, 86-87 and Figures 1 and 6) includes collecting at least a first dataset and a subsequent dataset includes collecting at least a first dataset associated with a first time and a subsequent dataset associated with a subsequent time (e.g., Figure 2A depicts at least two or more time data for the aircraft) (see par. 33-36 and Figure 2A and related section).

Regarding claim 15, Andrews et al. disclose a system and method for advance warning of severe weather for general aviation aircraft wherein collecting, via one or more aircraft-based sensors, atmospheric data associated with an environment proximate to an aircraft inflight includes collecting 20Docket No. 127661US01PATENT at least a first dataset and a subsequent dataset includes collecting at least 1) a first dataset associated with at least one of a first location and a first altitude and 2) a subsequent dataset associated with at least one of a subsequent location and a subsequent altitude (e.g., Figure 2A depicts at least two or more GPS data with altitude information for the aircraft)(see Figure 2A and related section).

   Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664